By paragraph fourth, subdivision (a), of his will, executed August 3, 1933, John W. Clark established a trust for the benefit of his wife, Mary M. Clark, during her life, to consist of one-half of his net estate. In paragraph fourth, subdivision (b), he expressed his intention that such provision was made in lieu of dower and of all rights of election as provided by section 18 of the Decedent Estate Law (Cons. Laws, ch. 13). By codicil executed September 29, 1934, he amended paragraph fourth, subdivision (b), by adding this provision: "However, if my wife shall not accept the provisions herein contained in her favor, then it is my will that she shall receive no portion of my estate whatsoever and the bequest herein contained for her benefit shall thereupon be and the same hereby is revoked and shall become a portion of my residuary estate." By paragraph seventh of his will the testator empowers his executors and trustees to retain any of his property in the same form as it might be at the time of his death and to make distribution in kind at such value as they should *Page 4 
in their unrestricted discretion appraise it. The value so fixed should be binding upon all persons interested in his estate. The trustees are authorized by the same paragraph to invest in securities other than those designated by law as legal investments for trustees and by paragraph ninth they are relieved of giving a bond for the faithful discharge of their duties. By paragraph fifth the testator disposes of the remaining half of his estate by bequeathing legacies to certain relatives and friends. In subdivision (p) of that paragraph he directs in the event that such legacies should exceed one-half of his net estate, that they should proportionately abate.
After the will was admitted to probate, the respondent Mary M. Clark, as surviving spouse, gave written notice of election under section 18 of the Decedent Estate Law to take her intestate share against the will. This proceeding is one to determine the validity of her election. The Surrogate and the Appellate Division have decreed that the widow has validly exercised her right of election, to take against the terms of the will. This result was reached on the theory that the decision in Matter ofCurley (245 App. Div. 255; affd., 269 N.Y. 548) is controlling.
In affirming the order in the Curley case without opinion, this court did not adopt the reasoning of the opinion at the Appellate Division. In reaching the same conclusion we were controlled by the fact that the trust created by that testator did not constitute the intestate share but we did not go so far as to decide that the trust must comply with section 111 of the Decedent Estate Law and section 21 of the Personal Property Law (Cons. Laws, ch. 41). In the case before us the testator bequeathed in trust for his widow's life one-half of his net estate which, unlike the provisions in the Curley will, must necessarily amount to that sum and which, unlike the trust in theCurley case, will yield a substantial income. Here we have a *Page 5 
trust in substance as well as form. The provisions of the seventh paragraph of the will now before us enjoin the exercise of discretion by the trustees in appraising and evaluating the properties. This discretion, although described as "unrestricted," must, of course, be genuine and not arbitrary. We do not read this provision as an attempt to perpetrate a fraud. The Surrogate has jurisdiction to direct an equitable distribution and valuation of the assets so as to insure to the widow her intestate share. Nothing in this will indicates an intent by the testator to establish such a trust as will yield little or no income or otherwise ingeniously to deprive the widow of her intestate rights. "A testamentary gift of an equal sum with the intestate share, or a gift in trust of such a sum forthe use of the surviving spouse for life, or a combination of such gifts providing in the aggregate at least such a sum,should constitute an equivalent of the intestate share. * * * We conceive its [the Legislature's] intent to have been that the equivalent substitute of the intestate share in the form of a trust should be none other than a trust for the benefit of thesurviving spouse throughout life." (Matter of Byrnes, 260 N.Y. 465,470, 471, 474.) This will, when fairly read, confers upon the widow all the rights which section 18 of the Decedent Estate Law gives her. There is no way by which the executors and trustees can deprive her of her share. As so interpreted, her rights are preserved and, accordingly, she may not elect.
The order of the Appellate Division and the decree of the Surrogate's Court should be reversed and the petition dismissed, with costs in all courts payable out of the estate.
CRANE, Ch. J., LEHMAN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Order reversed, etc. *Page 6